TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00404-CR
                                      NO. 03-09-00405-CR




                            Terrance Lashawn Lucas, Appellant

                                              v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
                   NOS. D-1-DC-08-100083 & D-1-DC-08-100084
              HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant’s motions to dismiss these appeals are granted. See Tex. R. App. P.

42.2(a). The appeals are dismissed.




                                           __________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: September 10, 2009

Do Not Publish